Citation Nr: 0001502	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension in the amount of $24,750.08.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1971.  The veteran died in June 1976, and the appellant is 
his widow.  This appeal arises from a March 1995 decision of 
the Committee on Waivers and Compromises of the Philadelphia, 
Pennsylvania RO, which denied the appellant's request for 
waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $30,170.78 on the basis of 
misrepresentation on the part of the appellant.  
Subsequently, in November 1996, the amount of the overpayment 
at issue was reduced to $24,750.08.

This case was before the Board in May 1999 when it was 
remanded for additional development.


REMAND

The evidence of record shows that an overpayment was created 
as the result of the fact that the appellant was paid Section 
306 pension benefits on the basis that she was the 
unremarried widow of the veteran when, in fact, she had 
entered into a common law marriage.  In March 1995, the RO's 
Committee on Waivers and Compromises had found 
misrepresentation on the part of the appellant on the basis 
of evidence that she was involved in a marital relationship 
and that misrepresentation precluded the granting of a waiver 
of recovery of the overpayment.  The evidence consisted of a 
field examination report by the RO that established the 
existence of a common law relationship since November 1979. 

Following remand by the Board in May 1999, the RO determined 
that a common-law marriage relationship had existed since at 
least November [redacted], 1979, the date of the birth of the 
appellant's son [redacted].  The Board notes, however, that a 
copy of 



the birth certificate of the appellant's son, [redacted], is not 
of record.  The United States Court of Appeals for Veterans 
Claims has stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board notes that the birth certificate 
of the appellant's son should be obtained.  Accordingly, the 
case is REMANDED to the RO for the following development:

The RO should request the appellant to 
provide a copy of her son [redacted] 
Kramer's birth certificate.  The birth 
certificate should be associated with the 
veteran's claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


